DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 11 and 19 and dependent claims 7, 8, 15 and 16 recite the limitation “cornea movement filter, CMF.”  The cornea movement filter is not clearly defined in the specification and therefore the term “cornea movement filter” renders the claims indefinite.  The only model of the “cornea movement filter” recited appears to be a Kalman filter.  
Claims 2-6, 9, 10, 12-14, 17, 18 and 20 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavin et al., U.S. Publication No. 2019/0042842, hereinafter, “Cavin”, and further in view of Park, Kang Ryoung. "Robust gaze estimation for human computer interaction." Pacific Rim International Conference on Artificial Intelligence. Springer, Berlin, Heidelberg, 2006, hereinafter, “Park”.

As per claim 1, Cavin disclose a method for performing three-dimensional, 3D, position estimation for the cornea center of an eye of a user, using a remote eye tracking system, when the cornea center 
predicting, using the processing circuitry: a first two-dimensional, 2D, glint position in an image captured at a second time instance by applying the cornea movement, wherein the predicted first glint position represents a position where a first glint is predicted to be generated by a first illuminator associated with the eye tracking system (Cavin, Figure 4A, first time period, show four active glints at different 2D positions; Cavin, Figure 5, step 510, Emit a first light pattern towards an eye of a user over a first time period using a first plurality of light sources); and 
a second 2D glint position in an image captured at the second time instance by applying the cornea movement, wherein the predicted second glint position represents a position where a glint is predicted to be generated by a second illuminator associated with the eye tracking system (Cavin, Figure 4A, second time period, show four active glints at different 2D positions; Cavin, Figure 5, step 510, Emit a first light pattern towards an eye of a user over a first time period using a first plurality of light sources); 
performing image processing, using the processing circuitry, including the steps of: 
identifying at least one first candidate glint in a first image captured by the imaging device at the second time instance wherein the first image comprises at least part of the cornea of the eye and at least one glint generated by the first illuminator (Cavin, Figure 4A; Cavin, ¶0052, The eye orientation estimation module 350 receives one or more images captured by the camera assembly 320 of the user's eye, and identifies the locations of a plurality of glints in the one or more received images); and 
identifying at least one second candidate glint in the first image or in a second image captured by the imaging device at a third time instance and comprising at least part of the cornea of the eye and at least one glint generated by the second illuminator (Cavin, Figure 4A, first and second time periods; Cavin, ¶0052, The eye orientation estimation module 350 receives one or more images captured by the 
selecting, using the processing circuitry, a pair of a first and second candidate glint, out of all possible pairs of a first candidate glint and a second candidate glint, that has the highest probability of corresponding to the predicted first and second glint positions, based on a probability estimation function (Cavin, ¶0052, in some embodiments, the eye orientation estimation module 350 compares the locations of the identified glints with expected glint locations corresponding to different combinations of light patterns and eye orientations, in order to determine an eye orientation where the expected glint locations correspond to the light pattern(s) projected by the source assembly 310 most closely match the locations of the identified glints in the received images); 
estimating the current 3D position of the cornea, using the processing circuitry, based on the positions of the selected pair of first and second candidate glints (Cavin, Figure 5, step 550, Determine an orientation of the eye based upon the identified glints from the captured images); and 
updating the cornea movement, using the processing circuitry, by setting the estimated initial 3D position, of the cornea center to the current 3D position of the cornea center (Cavin, ¶0052, the eye orientation estimation module 350 may construct and/or update a model indicating expected glint locations for different light patterns and eye orientations; Cavin, ¶0054, the eye orientation estimation module 350 may subsequently track the user's eye. In some embodiments, the calibration module 360 updates the model during eye tracking). 
Cavin further discloses (Cavin, ¶0048, the first and second time periods during which the first and second light patterns are respectively projected as specified by the emission instructions may be configured to be short enough such that the eye is not expected to move significantly during the first and second time periods) but does not explicitly disclose the following limitations as further recited however Park discloses 

updating the cornea movement filter, CMF, using the processing circuitry, by setting the estimated initial 3D position, of the cornea center to the current 3D position of the cornea center (Park, page 1223-1224, Section 3 Tracking Continuous Gaze Position on a Desktop Monitor by EKF, we define a state vector(x (t)) composed of 3D translation, rotation, velocity of translation and rotation, acceleration of translation and rotation. With these, the state and observation equation are obtained and the 3D motions are obtained by Eq. (1)).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the tracking algorithm as taught by Park in the system of Cavin in order to 

As per claim 2, Cavin and Park disclose the method of claim 1, comprising performing the method steps of claim 1 repeatedly (Cavin, ¶0005, The eye tracking system further comprises a camera assembly configured to capture images of a cornea of the eye; Park, page 1223-1224, Section 3 Tracking Continuous Gaze Position on a Desktop Monitor by EKF, we use the EKF (Extended Kalman Filter) and we can track continuous 3D motion of eye). 

As per claim 3, Cavin and Park disclose the method of claim 1 further comprising: 
determining a current estimated 3D velocity of the cornea center based on the estimated initial 3D position of the cornea center and the current 3D position of the cornea center; and setting the estimated initial 3D velocity of the cornea center to the current estimated 3D velocity of the cornea center (Park, page 1223-1224, Section 3 Tracking Continuous Gaze Position on a Desktop Monitor by EKF, we use the EKF (Extended Kalman Filter) and we can track continuous 3D motion of eye. EKF uses the constant acceleration model and estimates the successive translation and rotation angle based on 2D measurement. In detail, based on previous estimated gaze vector and EKF, we estimate the current gaze vector ... The EKF converts the measurements of 2D feature positions detected while a user moves his eye into 3D estimates of the translation and orientation of the eye using constant acceleration model. For that, we define a state vector(x (t)) composed of 3D translation, rotation, velocity of translation and rotation, acceleration of translation and rotation. With these, the state and observation equation are obtained and the 3D motions are obtained by Eq. (1)). 



As per claim 5, Cavin and Park disclose the method of claim 1, wherein updating the cornea movement filter, CMF, is done using the Extended Kalman Filter equation and a linearized version of the cornea-to-glint-pair equations (Park, page 1223, Section 2 Locating Eye Positions by Elliptical Hough Transform; Park, page 1223-1224, Section 3 Tracking Continuous Gaze Position on a Desktop Monitor by EKF, we use the EKF (Extended Kalman Filter) and we can track continuous 3D motion of eye. EKF uses the constant acceleration model and estimates the successive translation and rotation angle based on 2D measurement … we define a state vector(x (t)) composed of 3D translation, rotation, velocity of translation and rotation, acceleration of translation and rotation. With these, the state and observation equation are obtained and the 3D motions are obtained by Eq. (1)). 

As per claim 6, Cavin and Park disclose the method of claim 1, wherein selecting, using the processing circuitry, a pair of a first and second candidate glint, out of all possible pairs of a first candidate glint and a second candidate glint, that has the highest probability of corresponding to the predicted first and second glint positions comprises: 
determining the probability that the positions of the first and second candidate glint in the glint pair correspond to the predicted first and second glint positions P1, P2 (Cavin, ¶0052, the eye orientation estimation module 350 compares the locations of the identified glints with expected glint locations corresponding to different combinations of light patterns and eye orientations); 


As per claim 7, Cavin and Park disclose the method of claim 1, the method further comprising, if the at least one second candidate glint is identified in the second image captured by the imaging device at a third time instance compensating for the movement of the at least one second candidate glint from the second time instance to the third time instance by applying the cornea movement filter, CMF, before updating the cornea movement filter, CMF (Park, page 1223, Section 2 Locating Eye Positions by Elliptical Hough Transform, We first locate eye features in camera image in order to detect gaze position … Due to IR-LED illuminator, the specular reflection points on pupil region can be easily detected by simple binarization. Around the detected corneal specular reflection points, we determine the eye candidate region; Park, page 1223-1224, Section 3 Tracking Continuous Gaze Position on a Desktop Monitor by EKF, we detect the pupil center and four SR positions in input image. Based on them, we can obtain the gaze position … we use the EKF (Extended Kalman Filter) and we can track continuous 3D motion of eye … we define a state vector(x (t)) composed of 3D translation, rotation, velocity of translation and rotation, acceleration of translation and rotation. With these, the state and observation equation are obtained and the 3D motions are obtained by Eq. (1)). 


comparing the probability of the selected pair of candidate glints to a preset threshold value; and if the probability of the selected pair of candidate glints exceeds the preset threshold value, setting the predicted first and second glint positions to the positions of the selected pair of candidate glints (Cavin, ¶0068, the eye tracking system may be able to identify all the glints corresponding to the first light pattern and the second light pattern; Cavin, ¶0069, the eye tracking system may determine that a threshold number of glints are identifiable before determining the orientation of the eye; Cavin, ¶0088, if tracking of the HMD 605 is lost (e.g., imaging device 610 loses line of sight of at least a threshold number of locators 135), the tracking module 650 re-calibrates some or all of the system 600 components). 

As per claim 9, Cavin and Park disclose the method of claim 1, further comprising, the first time the method is performed, setting a respective start value for the estimated initial 3D position and the estimated initial 3D velocity of the cornea center of the eye at the first time instance based on a respective estimated 3D position and velocity of an eye or the head of the user (Cavin, ¶0052, The eye orientation estimation module 350 receives one or more images captured by the camera assembly 320 of the user's eye, and identifies the locations of a plurality of glints in the one or more received images; Park, page 1223-1224, Section 3 Tracking Continuous Gaze Position on a Desktop Monitor by EKF). 

As per claim 10, Cavin and Park disclose the method of claim 1, further comprising predicting, by the eye tracking system, the gaze of the user based on the estimated current 3D position of the cornea (Cavin, ¶0022, By tracking an orientation of a user's eye, the HMD 100 may be able to adjust the content being displayed by the display subsystem 205 to the user in order to improve clarity and immersion). 

Regarding claim(s) 11 and 19: 
A corresponding reasoning as given earlier (see rejection of claim(s) 1) applies, mutatis mutandis, to the subject-matter of claim(s) 11 and 19, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 1 and (Cavin, ¶0095, a computer program may be stored in a non-transitory, tangible computer readable storage medium).

Regarding claim(s) 12: 
A corresponding reasoning as given earlier (see rejection of claim(s) 2) applies, mutatis mutandis, to the subject-matter of claim(s) 12, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 2.

Regarding claim(s) 13 and 20: 
A corresponding reasoning as given earlier (see rejection of claim(s) 3) applies, mutatis mutandis, to the subject-matter of claim(s) 13 and 20, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 3.

Regarding claim(s) 14: 
A corresponding reasoning as given earlier (see rejection of claim(s) 6) applies, mutatis mutandis, to the subject-matter of claim(s) 14, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 6.

Regarding claim(s) 15: 


Regarding claim(s) 16: 
A corresponding reasoning as given earlier (see rejection of claim(s) 8) applies, mutatis mutandis, to the subject-matter of claim(s) 16, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 8.

Regarding claim(s) 17: 
A corresponding reasoning as given earlier (see rejection of claim(s) 9) applies, mutatis mutandis, to the subject-matter of claim(s) 17, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 9.

Regarding claim(s) 18: 
A corresponding reasoning as given earlier (see rejection of claim(s) 10) applies, mutatis mutandis, to the subject-matter of claim(s) 18, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park, Kang Ryoung, Jeong Jun Lee, and Jaihie Kim. "Facial and eye gaze detection." International Workshop on Biologically Motivated Computer Vision. Springer, Berlin, Heidelberg, 2002 discloses eye tracking using a Kalman filter, an infrared illuminator pattern and a neural network.
Ko, You Jin, Eui Chul Lee, and Kang Ryoung Park. "A robust gaze detection method by compensating for facial movements based on corneal specularities." Pattern Recognition Letters 29.10 (2008): 1474-1485 discloses a gaze detection system that uses corneal specular reflections, four infrared light emitting diodes to calculate a gaze of a user based on a relation between the pupil and the corneal reflections and a Kalman filter to estimate the next specular reflection in each frame based on a constant velocity model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/TRACY MANGIALASCHI/Examiner, Art Unit 2668           
/VU LE/Supervisory Patent Examiner, Art Unit 2668